Citation Nr: 1028613	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the U.S. Navy from January 1951 
to October 1958, and in the U.S. Air force from October 1958 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  

In August 2008, a VA examiner opined that since the Veteran did 
not notice tinnitus until 10 to 15 years previously, it was not 
at least as likely as not related to service.  

In May 2009, the RO requested an opinion regarding whether 
tinnitus was causally related to the Veteran's service-connected 
hearing loss, or whether they shared the same etiology.  A VA 
audiologist reviewed the Veteran's service records and indicated 
that the possible etiologies of tinnitus were numerous and that 
she would not be able to identify an etiology with absolute 
certainty.  She concluded that it was not at least as likely as 
not that tinnitus was related to service.  

Having reviewed both audiologists' reports, the Board concludes 
that they are insufficient for the purpose of deciding this 
claim.  In that regard, the Board observes that once VA provides 
an examination, it must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be 
based upon consideration of the Veteran's prior medical history 
and examinations.  Stefl, 21 Vet. App. at 123.

Here, the audiologist who rendered the May 2009 opinion stated 
that she could not identify the etiology of tinnitus with 
absolute certainty.  However, she was not asked to do so.  
Rather, she was asked whether it was at least as likely as not 
that tinnitus was causally related to the Veteran's service-
connected hearing loss.  As posed, this question does not request 
absolute certainty, but a probability of 50 percent or greater.  
Given the language used by the examiner, it is uncertain if she 
understood the standard employed by VA in resolving claims.  

Also, the Veteran's representative has repeatedly pointed out the 
possibility of a grant of service connection based on a 
relationship between the Veteran's hearing loss disability and 
his tinnitus.  The Board agrees that such a relationship is 
plausible.  Because the Board may not rely on its own 
unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), it must rely on an informed medical opinion 
in order to adjudicate a claim.  Accordingly, a clarifying 
opinion must be rendered.

Finally, the Board notes that while the RO issued a letter in 
July 2008 which notified the Veteran of evidence necessary to 
support his claim, this letter did not discuss the evidence 
necessary to establish service connection on a secondary basis.  
Such notice should be provided on remand.

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Send the Veteran corrective VCAA 
notice which advises him of the evidence 
and information necessary to support a 
claim of entitlement to service connection 
on a secondary basis.

2.  Return the claims file to the 
audiologist who rendered the May 2009 
opinion.  She should be advised that the 
Veteran is in receipt of service 
connection for his bilateral hearing loss 
disability.  

Following review of the record, the 
audiologist should provide an opinion with 
respect to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's tinnitus is 
related to service, or was caused or 
aggravated by his service-connected 
bilateral hearing loss disability.

The audiologist should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The complete rationale for all opinions 
expressed should be supported by a 
discussion of the relevant evidence of 
record.

If the provider who conducted the 
September 2009 VA examination is 
unavailable, the Veteran should be 
scheduled for an additional examination to 
address the questions posed above.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


